Citation Nr: 1729615	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of ten percent for a left knee disorder.

2.  Entitlement to a rating in excess of ten percent for a right knee disorder.

3.  Entitlement to a rating in excess of ten percent for folliculitis barbae.

4.  Entitlement to special monthly compensation based on housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In his July 2013 substantive appeal, the Veteran requested a Board hearing by videoconference.  However, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's representative cancelled the hearing request on March 17, 2017.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn by the Veteran's representative as noted in VACOLS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks entitlement to a rating in excess of ten percent for left and right knee disorders; in excess of ten percent for folliculitis barbae; and special monthly compensation based on housebound status.

In his June 2013 substantive appeal, the Veteran stated that his current ratings no longer reflected the true severity of his disorders on appeal.  He last underwent a VA examination for his knees in April 2011 and for his skin in June 2011.  Under these circumstances, another VA examination is necessary to determine the current severity of his left and right knee disorders and folliculitis barbae.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The claim for special monthly compensation based on housebound status is inextricably intertwined with the claims for increased ratings for left and right knee disorders and folliculitis barbae.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of special monthly compensation based on housebound status is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since June 2012.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his left and right knee disorders.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the left and right knee disorders.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his folliculitis barbae.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Legacy Content Manager files and note such review in the examination report.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal, and readjudicate the claim for of special monthly compensation based on housebound status, if otherwise developed.  If an additional examination is needed to adjudicate the special monthly compensation claim, such an examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

